Citation Nr: 1113100	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to April 1967, and he later died in November 2004.  The Appellant seeks entitlement to VA benefits as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Appellant's recognition as the Veteran's spouse.  


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in April 1966.

2.  The marriage was subsequently terminated by a divorce in April 1971.  

3.  The Appellant accepted the divorce in March 1982.  

4.  The evidence does not show the Veteran and Appellant subsequently remarried or held themselves out as husband and wife.  

5.  The Veteran re-married in January 2001.  

6.  The Veteran died in November 2004.  



CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.55, 3.205 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nevertheless, as will be discussed below, the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  There is no dispute as to the underlying facts of this case, and the Board has denied the claim as a matter of law; therefore, the notice provisions and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Given the foregoing, there is no question as to whether VA has complied with its duty to notify the Appellant of duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the Appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  As such, there is no reason to delay the consideration of the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing circumstances as to when a remand would not result in any significant benefit to the claimant).  Accordingly, it is not prejudicial for the Board to decide the matter without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Analysis

The Appellant applied for VA benefits asserting that she is the Veteran's surviving spouse.  It is pointed out that she had a child with the Veteran while they were married, and she asserts that she was not aware that the Veteran had divorced her until 1982.  The Appellant asserts that she believed that she was married to the Veteran in excess of 15 years, and that the Veteran was fully aware of her residence and could have contacted her in 1971 when he filed for divorce without her knowledge.  

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) before the expiration of 15 years after the termination of the period of 

service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. 
§§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  

To be recognized as a veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, an appellant must be a person of the opposite sex whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the time of the veteran's death.  The appellant must also have lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  In addition, to be recognized as a surviving spouse, a claimant cannot have remarried since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b)(1), 3.53.  
The above criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

In this case, the Veteran served on active duty from December 1958 to April 1967.  The Appellant stated in her application for benefits that she was married to the Veteran in April 1966.  A divorce decree shows that the Veteran was awarded a 

divorce by a United States District Court in April 1971.  A March 1982 German acceptance of a foreign divorce shows that the Appellant and the Veteran were in fact divorced.  A January 2001 marriage certificate shows that the Veteran remarried and his death certificate shows that he was married to this subsequent spouse at the time of his death.  

In October 2006, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  In support of her claim, she has submitted records from the Veteran indicating his responsibility for child support.  In addition, statements from friends and family have been submitted to support her contention that the Veteran was fully aware of the Appellant's location and could have gotten in touch with her in connection with the divorce in 1971.  

The evidence of record shows that the Appellant was divorced from the Veteran in 1971 and accepted the divorce in 1982.  The fact that the Veteran could have contacted her in connection with the divorce at any time prior to 1982 has no bearing on the fact that they were divorced long before the Veteran died in 2004.  Moreover, the record shows that the Veteran remarried in 2001 to a woman to whom he remained married at the time of his death in 2004.  

Based on the foregoing, there is no legal authority to recognize the Appellant as the Veteran's surviving spouse for VA purposes.  Accordingly, the claim must be 

denied as a matter of law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 
6 Vet. App. 426 (1994)


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA benefits is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


